DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 18 in the reply filed on 8/2/2022 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 9-11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwao et al. (WO 2014/132933, published 9/4/2014, English Machine Translation (WIPO) Attached).
Regarding claims 1 and 9, Iwao et al. teach a method of culturing human iPS cell derived intestinal epithelial stem-like cells in the presence of a GSK-3β inhibitor (GSK3i XV) and knockout serum replacement (KSR) (parags. 7-11 and 20, claims 7 and 9).
Regarding claims 3 and 4, Iwao teaches culture medium was contacted with A-83-01 and FGF2 (claims 4 and 6).
	Regarding claim 5, Iwao teaches that a BMP inhibitor was used in their cell culture (claims 7 and 9).
	Regarding claim 7, Iwao teaches that the culture medium can be contacted with a ROCK inhibitor (Y-27632)(parag. 40).
	Regarding claim 10, 11 and 18, Iwao teaches that their intestinal epithelial stem-like cells were differentiated into intestinal epithelial cell-like cells (parags. 1 and 9 and claim 1).
	Thus the teachings of Iwao clearly anticipate the invention of claims 1, 3-5, 7, 9-11 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. (WO 2014/132933, published 9/4/2014) in view of Yin et al. (2014, Nat. Methods, Vol. 11(1), pgs. 106-112).
	While Iwao is relied upon in teaching the GSK-β inhibitor GSK3i XI and KSR, Iwao does not teach using any of the species of GSK-β inhibitor recited in claim 2 as well as using valproic acid. 
	However, one of ordinary skill in the art would have found it obvious to use the GSK-β inhibitor CHIR99021 and valproic acid in the method of Iwao. Specifically, Yin et al. teach that CHIR99021 and valproic acid synergistically maintain self renewal of intestinal stem cells (see Abstract).
	Yin continues to teach that:
“The self-renewal and differentiation of ISCs is controlled by the coordinated regulation of several signaling pathways, including Wnt, Notch and bone morphogenetic protein (BMP) pathways7-12. Here we identified small molecules that target these signaling pathways to maintain the self-renewal of Lgr5+ stem cells and to control their differentiation independently of cues provided by other cell types.” (pg. 2 parag. 2), and
“The ability to expand high-purity Lgr5+ stem cells in vitro permits further investigation of conditions for directing the differentiation of Lgr5+ stem cells toward mature cell types, which are otherwise difficult to obtain given that mature gut epithelial cells do not proliferate.” (pg. 5 parag. 4 lines 1-4).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Iwao regarding a method of culturing iPS stem cell-derived intestinal cell-like cells with the teachings of Yin regarding the synergistic effects of CHIR99021 and valproic acid on intestinal stem cells to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Yin teaches that the ability to expand high-purity Lgr5+ stem cells in vitro permits further investigation of conditions for directing the differentiation of Lgr5+ stem cells toward mature cell types and that combining CHIR99021 and valproic acid facilitates the expansion of intestinal stem cells.
There would have been a reasonable expectation of success that the CHIR99021 and valproic acid of Yin would work in the method of Iwao since Yin teaches that CHIR99021 and valproic acid were successful in culturing intestinal stem cells.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed. 

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. (WO 2014/132933, published 9/4/2014) in view of Lugli et al. (2016, EMBO reports, Vol. 17(5), pgs. 769-779).
	While Iwao is relied upon in teaching the BMP inhibitor dorsomorphin (claim 9) and the Wnt agonist Wnt3a (parags. 70 and 74), Iwao does not teach using R-spondin 1 and noggin. 
	However, one of ordinary skill in the art would have found it obvious to use R-spondin 1 and noggin in the method of Iwao. Specifically, Lugli et al. teach that R-spondin 1 and noggin work together to stimulate growth and propagation of intestinal stem cells over extended time periods (see Abstract and pg. 770 col. 1 parag. 3 bridge col. 2). 

Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Iwao regarding a method of culturing iPS stem cell-derived intestinal cell-like cells with the teachings of Lugli regarding the effects of R-spondin 1 and noggin on intestinal stem cells growth to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Lugli teaches that combining R-spondin 1 and noggin together permitted the successful growth and propagation of intestinal stem cells.
There would have been a reasonable expectation of success that the R-spondin 1 and noggin of Lugli would work in the method of Iwao since Lugli teaches that R-spondin 1 and noggin were successful in culturing intestinal stem cells.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed. 

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. (WO 2014/132933, published 9/4/2014) in view of Allbritton et al. (WO 2016/123474 A1, published 8/4/2016).
	While Iwao is relied upon in teaching the ROCK inhibitor Y-27632, Iwao does not teach using SB202190. 
	However, one of ordinary skill in the art would have found it obvious to use SB202190 in the method of Iwao. Specifically, Allbritton et al. teach that SB202190 and Y-27632 can be used together for the culture of intestinal stem cells (pg. 27 lines 5-22).

Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Iwao regarding a method of culturing iPS stem cell-derived intestinal cell-like cells with the teachings of Allbritton regarding the culture intestinal stem cells with SB202190 to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Allbritton teaches that the culture of intestinal stem cells can be facilitated with the addition of SB202190 to culture media.
There would have been a reasonable expectation of success that the SB202190 of Allbritton would work in the method of Iwao since Allbritton teaches that SB202190 was successful in culturing intestinal stem cells.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632